C. A. 5th Cir. [Certiorari granted, 459 U. S. 1169.] Motion of petitioner for divided argument to permit NAACP Legal Defense & Educational Fund, Inc., to present oral argument as amicus curiae granted. Application of counsel for petitioner to stay further proceedings in the United States Court of Appeals for the Fifth Circuit, case No. 82-1680, pending the sending down of the judgment of this Court, presented to JUSTICE White, and by him referred to the Court, granted. Request for stay of further proceedings in the United States District Court for the Western District of Texas denied.